People ex rel. Gauthier v Brann (2021 NY Slip Op 01226)





People ex rel. Gauthier v Brann


2021 NY Slip Op 01226


Decided on February 26, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2021-01307

[*1]The People of the State of New York, ex rel. Samuel A. Gauthier, on behalf of Vincent Madonna, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Mallory Harwood and Samuel A. Gauthier, pro se, of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Alexander Fumelli and George D. Adames of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail concerning Vincent Madonna upon Richmond County Docket No. 472/2021RI to the sum of one dollar.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not demonstrated that the detention of Vincent Madonna pursuant to the felony complaint was illegal (see  CPLR 7002[a], 7010[a]; CPL 180.80).
RIVERA, J.P., CONNOLLY, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court